 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL NOT discourage membership in International Union of OperatingEngineers, Local 106, AFL-CIO, or in any other labor organization of ouremployees, by discharging, refusing to reinstate,or inany other manner dis-crimmatmg in regard to their hire or tenure of employment or any term orcondition of employmentWE WILL NOT assist, contribute support to, or in any other manner interferewith the administration of Local 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or with the formation andadministration of any other labor organizationWE WILL NOT threaten employees with reprisals or make them promises ofbenefit to discourage membership in or activity on behalf of any labor organi-zation, or interrogate them as to their union affiliation or adherence in a mannerviolative of Section 8 (a) (1) of the ActWE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of the right of self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) ofthe ActWE WILL offer Ernest Johnson and Ernest Germaine immediate and full re-instatement to their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason of the discriminationagainst themWE WILL, upon request, bargain collectively with International Union ofOperating Engineers, Local 106, AFL-CIO, as the exclusive representative ofour employees in the appropriate unit described herein, and, if an understand-ing is reached, embody such understanding in a signed agreementThe saidappropriate unit isAll employees at our Saratoga Springs, New York, plant, exclusive ofguards, watchmen, and supervisors as defined in the ActPALLETTE STONE CORPORATION, INC,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialNebraska,Illinois,Colorado Express,Inc., d/b/a Nates TruckLine, Inc.andClealon Bray.Case No 30-CA-697Novem-ber 12, 1959DECISION AND ORDER-On June 30, 1959, Trial Examiner Wallace Royster issued hisIntermediate Report in the above-entitled proceeding; fi.Iiding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the125 NLRB No 17 NATES TRUCK LINE, INC.53Intermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Nebraska, Illi-nois, Colorado Express, Inc., d/b/a Nates Truck Line, Inc., Denver,Colorado, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership of any employee in Line DriversLocal No. 961, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any other labor organi-zation, by discharging any employee or in any other manner dis-criminating against any employee in regard to his hire or tenure ofemployment or any term or condition of employment except as author-ized in Section 8(a) (3) of the Act.(b)Questioning or otherwise seeking information from any em-ployee in respect to his membership or interest in any labor organiza-tion in such manner as to interfere with, restrain, or coerce him in theexercise of rights guaranteed by the Act.(c)Threatening any employee with reprisals because of member-ship, or interest, in any labor organization or suggesting by means ofthreats or questioning that any employee will be discharged if hejoins, participates, or evidences any interest, in any labor organization.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, or join or assist Line DriversLocal No. 961, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.535828-60-vol. 125-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Clealon Bray immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges and make him whole inthe manner and method set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and make available to the National Labor RelationsBoard or its agents upon reasonable request, for examination andcopying, all payroll records, social-security payment records, time-cards, personnel records and reports, and all other records necessaryto or convenient for an analysis of the amount of backpay due underthe terms of this recommendation.(c)Post in conspicuous places, including all places where noticesto employees are customarily posted, copies of the notice attached tothe Intermediate Report marked "Appendix." 1 Copies of said notice,to be furnished by the Regional Director for the Seventeenth Region,shall, after being signed by a duly authorized representative of theRespondent, be posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventeenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith."This noticeisamendedby substituting for the words"The Recommendations of aTrial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decreeof a United StatesCourt of Appeals, there shall be substituted forthe words "Pursuant to a Decisionand Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding with the Respondent and the General Counsel represented washeld before the duly designated Trial Examiner in Denver, Colorado, on May 12and 13, 1959, on the complaint of the General Counsel and answer of Nebraska,Illinois,Colorado Express, Inc., d/b/a Nates Truck Line, Inc., herein called theRespondent.The issues litigated were whether the Respondent violated Section8(a) (1) and (3) of the National Labor Relations Act, herein called the Act. Briefsfrom counsel have been received and considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, a Colorado corporation with its principal place of business inDenver, Colorado, is engaged in the transportation and delivery of meat andmeat products and miscellaneous freight to and from Chicago, Illinois; Detroit,Michigan; Omaha, Nebraska; and Denver, Colorado.During the calendar yearending December 31, 1958, the Respondent received revenues in excess of $50,000for transportation services from the delivery of freight to and from the cities men- NATES TRUCK LINE, INC.05tioned above.I find thatthe Respondent is engaged in commerce and inan activityaffecting commercewithin themeaning ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDLine Drivers Local No. 961, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidenceIn the summer of 1958, Clealon Bray, whose discharge is alleged to have beenunlawful, was in the employ of Curtis, Inc., a trucking company with a terminal inDenver.Bray occasionally spoke to Oscar Mandel and Donald L. Foreman, Re-spondent's president and vice president, respectively, in an effort to obtain employ-ment with the Respondent. In December 1958, Bray quit his job with Curtis andabout December 10 began work for the Respondent as a "second driver." The evi-dence establishes, and I find, that the Respondent's trucks are manned by twodrivers, one designated as "first" and the other as "second."The first driver is incharge of the vehicle, handles the expense money, determines the route to befollowed, where stops are to be made, and receives $5 more per trip than the seconddriver.Returning to Denver from the first trip that he made in the early morninghours, Bray was instructed to be at hand at 5 a.m. to assist in unloading.He over-slept and did not appear for work until about 4 hours later.His absence necessitatedthe employment of another to assist in the unloading and caused Mandel to commentto Bray that if the latter did not want to work he need only say so.Despite thisdelinquency, Bray was promoted to first driver in late December and continued inthat capacity until his discharge.His run generally was from Denver to Detroitand Chicago.In late 1958 or early 1959, the Union was engaged in an effort to gain membershipamong the drivers of Curtis, Inc.At the solicitation of a Curtis driver, Bray signeda union card.On January 6, 1959, with Second Driver Edward Fantaski, Bray set out on a triptoDetroit.Arriving there January 8, Bray unloaded and telephoned Mandel forinstruction.Bray testified that the phone call to Mandel was made at about noon,thatMandel told him to go to Chicago for a load, that he told Mandel he could notget there in time to load out that day, and that Mandel told him to be in Chicagoby 7 a.m. on the 9th.Whereupon Bray left Fantaski with the truck and visitedwith a relative.Returning to the truck that evening, Bray and Fantaski drove toChicago arriving there at about 2 a.m.About 24 hours later a trailer load was avail-able for delivery to Denver and Bray prepared to start off with it. But some sortof difficulty had developed between Bray and Fantaski. Bray testified that he hadseen Fantaski drinking beer during the evening and that he felt it unwise to let himdrive.Fantaski insisted that he be permitted to do so and in consequence BraytelephonedMandel for instruction.Bray told Mandel that Fantaski had beendrinking but that he was not drunk.Mandel told Bray to use his best judgment andifhe could not reach accord with Fantaski to send the latter back to Denver by bus.Bray left Chicago alone and Fantaski returned to Denver by bus.At some timeafter leaving Denver on January 6, Bray had confided to Fantaski that he had signeda card for the Union.Arriving in Denver in the evening of January 11, Bray was met by Foreman whoimmediately dispatched him on another trip to Omaha.Presumably becauseFantaski had not yet returned, another driver was hired to accompany Bray for theOmaha round trip.Ready to return to Denver in the evening of January 12, Braywas instructed by Foreman to get in by 5 a.m. Bray protested that it was im-possible for him to make the trip that rapidly and actually arrived, he testified, at6:45 in the morning of January 13.The facts recited up to this point are not substantially disputed. It is true thatBray's log for January 8 shows him to have been off duty in Detroit at 8 a.m. ratherthan at noon, as he testified.According to Bray, hours of work and some otheritems are entered in such a fashion as to satisfy on-duty and off-duty requirementsof the Interstate Commerce Commission and frequently do not truly reflect theactual hours worked. I believe that Bray's testimony in this particular is reliableand I accept it.What happened between Bray and representatives of the Respondenton January 13 and thereafter is, however, in sharpest dispute, beyond possibility, forthemost part, of reconciliation. I will set down first the version of Bray and hissupporting witness, Vollie Penrod. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter delivering his freight on the morning of January 13, Bray went to Foreman'soffice.There, in the presence of Fantaski, Foreman asked Bray to tell him about the"trouble" in Chicago.Bray said that Fantaski had taken a few drinks and that hedid not want Fantaski to drive. Fantaski said that if he could not drive he wouldnot ride so, after phoning Mandel, Bray gave Fantaski his bus fare to Denver andreturned alone with the truck.Foreman asked Fantaski if Bray had made a truthfulreport and Fantaski agreed that he had. Foreman said that the two of them hadbest not drive as a pair any longer as there always would be friction between themadding, "You are both good drivers. I don't want to lose either one of you." Brayleft but returned to the office at about 11 to turn in some bills and papers in con-nection with his last trip and to get his pay.Mandel told him that Foreman wantedto see him. Sometime soon after noon, Foreman called Bray to his office and said,"I better give you a trip off before I get mad and fire you."Brayasked if therewas something wrong with his work. Foreman said that there was not but "didn'tyou sign a damned union card?" Bray admitted that he had. Foreman said thatnews of this had first come to him the day before and that it had angered him greatly.Bray suggested that there was nothing wrong with the Union and Foreman said hehad nothing against the Union but that the Respondent could not afford "to gounion."Foreman went on to explain that Bray was being paid more for theDetroit run now than he would get under a union mileage rate. Bray said that hewas getting $8.50 less for a Chicago trip than he would get under a mileagearrangement.When Foreman asked Bray why he would like to have a union Brayanswered that working conditions would be better and that if he had a union behindhim Foreman would not be able to make him take a trip off as the latter said hewas about to do. The conversation ended when Foreman told Bray to take a tripoff so that both of them might "cool off," suggested that Bray might decide to forgetthe Union, and said, "We can't afford to go union, we will never go union." Fore-man told Bray to bring the card he had signed to him; that he wanted to see it.That evening the truck which Bray had been driving left with Fantaski in Bray'splace.Four or five days later, Bray asked Foreman when he could go to work. Foremanasked if Bray had retrieved his card.Bray said that he had been unable to do so.Again on January 19, Bray asked for work and again Foreman asked to see the unioncard.Bray still asserted his inability to get it back.Foreman said that Bray had"better do something."On January 21, attempting to reach Foreman by telephone,Bray spoke to Mandel and asked what his status was.Mandel said that Foremanhad not discussed the matter with him and that he did not know.When Bray saidthat he might seek relief from the "Labor Board," Mandel retorted that Bray couldbe discharged for other reasons, among them his alleged misplacing of some papersin connection with his last run from Omaha and his failure to bring that run intoDenver at the early hour directed.A day or two later Bray and Penrod met Foremanat the yard where Respondent kept its trucks. Still again Bray asked when he couldgo to work. Still again Foreman asked for the union card and said that when Braybrought it to Foreman, "we'll see what we can do." On January 24 Bray and Fore-man met at Curtis' yard. In response to Bray's question Foreman said that he didnot know when there would be work for him but that he was considering puttingon another truck which would necessitate hiring another driver. Bray said that hewanted to start drawing unemployment compensation if he could not work andForeman said that he might consider himself to be in a layoff status. Bray filedfor such compensation that day.On some later date, but probably still within the month of January, Bray askedForeman if he would provide Bray with a good reference in connection with a newjob Bray then had in prospect. Foreman said that he would.Now to turn to the testimony of Vollie Penrod, Jr., Bray's friend, his brother-in-law, and a driver for Curtis, Inc., who signed a union card at about the same timeas Bray.On the morning of January 13, Penrod came to the Respondent's officein the expectation of meeting Bray. There he became engaged in conversation withForeman. The talk quickly veered from the subject of trucking to the Union. Fore-man commented that it seemed that the Curtis drivers were interested in the Union.Penrod agreed that this was so saying that about 90 percent of them favored it.Foreman asked if the drivers were trying to lose their jobs.Foreman went on topredict that Curtis would never deal with a union; that their trucks would be sold ifnecessary to avoid such a result.The talk continued and Foreman said that heunderstood that Bray, too, had signed a union card. Penrod suggested that Foremanput that question to Bray.The conversation ended with Foreman saying that neitherthe Respondent nor Curtis could afford "to go union" and that he had been angryenough with Bray to fire him. Later in the day, while Bray was closeted with NATES TRUCK.LINE, INC.57Foreman, Penrod had a talk with Mandel.Mandel commented about the Unionsigning up Curtis employees,said that Curtis did not have the revenue to meet unionpay demands,and predicted that the Curtis drivers would lose their jobs becauseCurtis would sell its equipment.Penrod then waited outside Foreman's office forBray to appear.As Bray opened the door to come out, Penrod heard Bray ask if hewas fired.Foreman said that he was not but that he should take a trip off and "youget that card back and everything will be all right."About January 22,Penrod and Bray were in a yard where Curtis equipment waskept when they saw Foreman.Bray asked Foreman when he could go to work.Foreman asked if Bray had taken care of "that little matter."When Bray said thathe had not,Foreman said that when the card was brought to him "we'll get thingsstraightened out."The testimony of Foreman and Mandel in respect to the conduct and wordsattributed to them by Bray and Penrod follows:Foreman testified that Bray,on the occasion of his hire, said that he had somesort of a union card and that Foreman's comment was that the Respondent did notpay the union scale.On January 12, Foreman learned from Fantaski that Bray hadleft his truck in Detroit for 11 or 12 hours on January 8 and that in Chicago on thenight of January 9 had missed some freight loads at a terminal because he was un-willing to leave a television program he was watching in the lobby of a motel.As aresult Bray and Fantaski were delayed for several hours until another load developed.Foreman met Bray when he arrived in Denver from Omaha in the morning ofJanuary 13,asked him why he was late, and directed him to go to Respondent'soffice.There Foreman asked for Bray's account of the difficulty with Fantaski.Bray said that Fantaski had been drinking,but not to the point of intoxication, andhad been sent to Denver by bus. Foreman asked if Bray had left the truck "un-attended"'all day in Detroit.Bray admitted that he had.Foreman commentedthat Bray's attitude in general was bad and that he was not at all satisfied with him.Foreman told Bray to come back later in the morning to talk further.Bray re-turned at about 11 and met with Foreman and Fantaski.Foreman said that he hadreceived conflicting versions of incidents on the trip from the two of them. Fantaskisaid that he had only one bottle of beer in Chicago. Foreman asked Bray if he hadleft the truck in Detroit all day as Fantaski had reported.Bray again said that hehad but asserted that he had the permission of Mandel to do so.At this pointMandel was called in from his adjoining office and asked if Bray's assertion was true."No," said Mandel.Bray protested that Mandel had told him he need not be inChicago until the morning of the 9th.According to Foreman,Mandel answered,"I told you to get right into Chicago and get loaded out because we needed you backhere."Bray did not speak further on the point.Foreman asked Bray if he hadpassed up two or three opportunities to leave Chicago earlier while he watched TVin the motel.Bray conceded that he had and defended his conduct by saying thathe had left Chicago in"plenty of time."Foreman asked Fantaski if it was true thatBray wanted to spend a disproportionate amount of time in the sleeper berth.Fantaski said that it was and Bray denied it. Fantaski confirmed his earlier reportto Foreman that Bray wanted to make "a lot of coffee stops along the way." Braysaid he made no more than the normal number of stops for that purpose.Through-out the questioning Bray evidenced an "I don't care"attitude.Foreman concludedthat Fantaski was in the right and Bray in the wrong.He then told Bray that be-cause he had left the truck unattended in Detroit,had failed to take the earlyopportunities to load out of Chicago,and because of his attitude in general, theRespondent had no further use for him.Bray left.There was no conversation atan open door and Penrod was not in sight. Foreman denied that he had any con-versation with Bray at any later time in the presence of Penrod.On some lateroccasion,on meeting Bray away from Respondent's premises,Bray said that he wasgoing to apply for unemployment compensation,that he thought he might try toget into a used furniture business,and asked if Foreman could use him from time totime as an extra driver.Foreman made no commitment to him. On a still laterdate Bray called at the office,said that he had another job in prospect,and askedfor a recommendation as to his honesty.Foreman said that he would be happy tosupply it.Shortly after the discharge,Bray telephoned Foreman and asked if hecould go back to work. Foreman said he could not; that his discharge was not beingreconsidered.Sometime in February,after the charge in this proceeding had beenfiled, Bray telephoned Foreman and in abusive and profane terms accused Foremanof telling untruths about the case to an agent of the Board. Prior to the discharge1Actually it is not contended that Bray left the truck"unattended."Fantaski stayedwith it during Bray's absence. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman found occasion to be critical of Bray because of his "griping," because ofhis failure to keep the wheels and exhaust pipes on his truck cleaned and painted,and because he overslept on a morning when he should have been helping to unload.Foreman denied that the subject of the Union came up at any time in the con-versations with Bray on January 13 or thereafter, denied that he saw or spoke toPenrod on January 13, and denied that he spoke to Bray at any time after hisdischarge in the presence of Penrod.Now to the testimony of Mandel. Sometime subsequent to July 1, 1958, butbefore the date of Bray's hire, Oscar Mandel testified, Bray said that he had signed aunion card at the Curtis operation and asked Mandel if that circumstance would hurthis chance of employment with the Respondent.Mandel said that it would not. Inthe small hours of January 10, Mandel received a telephone call from Bray speak-ing from Chicago. Bray told him that he was having trouble with Fantaski; thatthe two of them had been arguing and that Fantaski had been drinking.Mandelsuggested that, as Fantaski was not drunk, Bray should permit him to ride in thetruck.Bray answered that the two had been arguing so violently that he feared forthe safety of the truck.Mandel then spoke to Fantaski who admitted that he haddrunk a couple of beers, that he was having quite a bit of trouble with Bray, andthat he would give Mandel full information on his return to Denver. Speaking againto Bray and hearing Bray say that he was afraid to have Fantaski ride with him,Mandel told Bray to give Fantaski bus fare to Denver and to bring in the truck.Mandel testified that he had no recollection of speaking with Penrod on January 13and that "as to the best of [his] knowledge" he did not tell Penrod that the Curtisemployees would lose their jobs if they "went union."He also denied that he toldBray on any occasion that he could find a pretext to justify Bray's discharge.There is no mention in Mandel's testimony of any participation in the investigationconducted by Foreman concerning the day that Bray spent away from the truck inDetroit.According to Foreman, Mandel on January 13, denied in Bray's presencethat Bray had permission to spend some time in Detroit.A consideration of the testimony of Bray offered in rebuttal tends to bring insharper contrast the conflict, particularly between Bray and Foreman, as to whatactually happened.Bray testified in considerable detail about what Fantaski and hedid in Detroit and Chicago but it is by no means clear that Bray reported everythinghe testified to on the stand to Foreman in Denver. Bray denied that Foreman ac-cused him of missing any opportunities to get loaded out of Chicago earlier thanthe hour at which he left and explained that it was not until about 12:30 a.m. onJanuary 10 that his trailer finally was loaded.During the preceding evening, accord-ing to Bray, he and Fantaski made several trips from the motel to the loading dockto discover when they would be fully loaded as there was no arrangement wherebythis information would reach them at the motel. Bray denied that Mandel cameinto Foreman's office at any time while he, Foreman, and Fantaski were there andfurther denied that he was told by Foreman on January 13 that the Respondent nolonger could use him.B. ConclusionsToo obviously this case must be decided by resolutions of credibility.The con-flicts in the various versions offered for consideration are beyond reconciliation, can-not find accommodation behind an understandable lapse of memory or permissiblemisinterpretation, and can be explained only by a finding that one or more of thewitnesses has testified falsely.I listened to Bray and Penrod testify, observing them the while, became awarethat cross-examination did not detract from the force of their testimony, and whenthey were excused found that 1 believed them. Foreman and Mandel denied utter-ing any words or engaging in any conduct that would tend to indicate that theRespondent had committed an unfair labor practice. I thought at the close of thehearing that their testimony did not merit belief and after a review of the record anda consideration of the briefs, I adhere to that conviction.Because my resolution inthismatter rests in large measure upon a subjective reaction to the witnesses as theytestified it is difficult satisfactorily to detail reasons for belief or disbelief. It may beexpected that a party witness, and Bray, Foreman, and Mandel fall into that cate-gory, will be influenced consciously or not in his testimony by his interest in theoutcome of the controversy. It is clear that Penrod and Bray are friends but Idoubt that Penrod for that reason would be willing to concoct a story in Bray's aid,at least not in a forum where he would be, as he was, subjected to the cross-examination of experienced counsel.Penrod's self-interest is not involved. I fullybelieve that Penrod had the conversations with Foreman and Mandel in the morningof January 13 as set forth in his testimony and upon the basis of his testimony findthat on that date Foreman said he had learned that Bray had signed a union card NATES TRUCK LINE, INC.59and had been angry enough to fire him. I also find that on that date Penrod heardForeman tell Bray to get the card back.Itwill be recalled that Bray filed his claim for unemployment compensation onJanuary 24 and testified that not until that date did he become certain that he hadlittle or no prospect of further work with the Respondent. There is no suggestion inthis record that Bray had no need to earn a living and I think it reasonable to assumethat he was dependent upon employment for income. Certainly, his repeated at-tempts to come back to work for the Respondent tend to indicate this.This beingso one searches for a reason to explain the delay in registering as an unemployedperson and filing for unemployment benefits. If Bray had been discharged on Janu-ary 13, as Foreman testified, it seems probable that Bray would promptly haveregistered and made his claim for compensation.The fact that he did not do sountil January 24 supports his testimony that not until that date did he learn that hewas discharged or at least laid off for an indefinite period. I find that Bray was nottold until about January 24 that his employment was at an end.The whole of Respondent's defense rests upon testimony that Bray was dischargedon January 13 and for cause. Prominent among the reasons advanced for this actionwas that he left his truck for several hours in Detroit on January 8. Bray said thathe had Mandel's permission to do so. Foreman says that he had not. Yet one willnot find in this record any testimony by Mandel on that point. It is asserted that bythe delay in Detroit the Respondent was unable to keep the truck busy and thus lostrevenue.But there is no evidence that Bray could have been loaded in Chicago inthe evening of January 8. Bray said that there was no load ready for him there andit is the fact that the truck remained in Chicago for about 24 hours before it wasloaded out.Fantaski, who perhaps could have shed some light on whether BrayleftChicago as promptly as he should have, is no longer in Respondent's employand was not called as a witness.Whether he has left the Denver area is not shown.I credit Bray in his testimony that he had permission to delay in Detroit and thathe left Chicago without unreasonable delay when a load was available to him 2Foreman testified that in regard to the happenings in Chicago during the 24 hoursthat Bray and Fantaski were there he believed the account of Fantaski and thatBray did not deny Fantaski's assertions in any important particular. Bray, of course,denied that Fantaski made the accusations that Foreman testified to.This much iscertain, that Bray thought it unwise to permit Fantaski to drive because he had theodor of alcohol about him. I think that Bray's good faith in the matter is demon-strated by the telephone call to Mandel in the early morning to describe the situa-tion.I think that it can hardly be doubted that Bray acted prudently in the matterand it would seem that Fantaski rather than Bray would be called upon to explainhis conduct to Foreman.Nonetheless Bray was discharged and Fantaski took hisplace.I am convinced and find that Foreman learned of the fact that Bray had signed aunion card, perhaps from Fantaski, and that this was the factor that moved him tolay Bray off and finally to discharge him. I credit Bray's testimony that untilJanuary 24 at least, Foreman held before him the bait of further employment if hewould retrieve the union card and bring it to Foreman.Foreman's testimony that Bray had an "I don't care" attitude toward his workand was lax in keeping wheels and exhaust pipes cleaned and painted derives, I find,from an attempt to dredge up inconsequential irritations to justify an unlawful act.I do not credit Foreman's testimony that these factors played a part in reaching thedecision to discharge Bray.Mandel denied that he told Bray that his discharge could be justified onroundsamounting to a pretext.Again I credit Bray.This evidences an awareness on thepart of Mandel that the Respondent was keeping Bray off work for reasons thatcould not withstand examination.I find that the Respondent on January 13, 1959, laid off Bray and later dischargedhim because he had signed a card for the Union. By the layoff and discharge theRespondent discouraged membership and activity in behalf of the Union and therebyviolated Section 8(a) (3) of the Act.By the discharge, by questioning Bray about signing a union card, by telling bothBray and Penrod that Curtis drivers would lose their employment because they2 Bray readily conceded that he made entries on his drivers' log whichwere not inaccord with fact.He sometimes showed himself to be driving when off dutyandviceversa.He did not always make the stops indicated on the log or follow the route shown.According to Bray, he was followinga usual andaccepted practice.Whether this is soI do not decide.The circumstance does not weaken my conviction that Bray was atruthful witness. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavored the Union, and by telling Bray he could not work until he delivered thecard he had signed to Foreman, the Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Act andthereby violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent discharged Clealon Bray on January 13, 1959,in violation of the Act, it will be recommended that the Respondent offer himimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority and other rights and privileges and make himwhole for any loss of pay he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal to the amount of wageshe would have earned on and subsequent to January 13 until the date of a properoffer of reinstatement, less his net earnings from other employment in that period.Loss of pay shall be computed in accordance with the formula and method prescribedby the Board in F. W.Woolworth Company,90 NLRB 289. As the character ofthe unfair labor practices found herein is such as to strike at the heart of rightsguaranteed to employees in Section 7 of the Act, and because there is in my opinionreasonable ground to anticipate that the Respondent will further infringe upon suchrights unless appropriately restrained, it will be recommended that the Respondentrefrain in the future from abridging any of the rights guaranteed employees inthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent is and at all times material to this proceeding has been anemployer within the meaning of Section 2(2) of the Act.2.The Union is and at all times material to this proceeding has been a labororganization within the meaning of Section 2(5) of the Act.3.By discriminatorily discharging Clealon Bray as found above, the Respondenthas engaged and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.4.By the discriminatory discharge and by unlawful interrogation and threats theRespondent has interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merceoryithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Line Drivers Local No. 961, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by discharging any employee or bydiscriminating in any other manner against any employee in regard to his hireor tenure of employment, or any term or condition of employment, except asauthorized in Section 8 (a) (3) of the National Labor Relations Act. LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN61WE WILL NOTquestionor otherwise seekinformationfrom any employee inrespect to his membership or interest in any labor organiaztion in such manneras to interfere with, restrain, or coerce him in the exercise of rights guaranteedby the Act.WE WILL offer to Clealon Bray immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.WE WILL NOT by means of questioning or threats directed to employmenttenure or in any other manner interfere with, restrain, or coerce employees inthe exercise of their right to self-organization, to form, join, or assist any labororganization, to join or assist Line Drivers Local No. 961,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section8(a)(3) of the Act.All of our employees are free to become, remain, or refrain from becoming orremaining members of any labor organization except to the extent that this rightmay be affected. by an agreement in conformity with Section 8 (a) (3) of the Act.NEBRASKA, ILLINOIS, COLORADO EXPRESS, INC.,D/B/A NATES TRUCK LINE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial.Local 19,International Brotherhood of Longshoremen, AFL-CIOandChicago Stevedoring Co., Inc.Cases Nos. 13-CB-541and 13-CB-641.November 12, 1959DECISION AND ORDEROn December 10, 1958, Trial Examiner Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged in theamended complaint, and recommending that the complaint be dis-missed in its entirety.Thereafter, the General Counsel, the Respond-ent, and the Charging Party 1 filed exceptions to the IntermediateReport and supporting briefs.The amended complaint alleges,inter alia,that Respondent didand continues to refuse to bargain collectively with a voluntary asso-ciation (herein called the Association) by demanding as a conditionprecedent to signing the agreement with Chicago Stevedoring, a mem-ber of the Association, that it agree to grant to the Respondent juris-diction over work which that Company does not perform and thatsuch request has been repeatedly rejected.1Herein sometimes called Chicago Stevedoring.-125NLRB No. 1.